The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 28, 2014

                                   No. 04-13-00358-CR

                                    Perla Judith PENA,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. 12-CRS-440
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
       The Court Reporter’s Notification of Late Record is hereby NOTED. The reporter’s
record is due to be filed on or before March 10, 2014. No further extensions of time will be
considered.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court